      Case 2:18-cv-01883-RAJ Document 1-1 Filed 12/28/18 Page 1 of 2



 I

 2.

 3

 4

 5

                INTHE.SUPER1ORQURT OF THE STATE OF WASHINGTON
                           IN AND FOR SKAGif COUNTY                                   --




       ARCELIA H. POWERS, a single woman

                               Plaintiff,
                                                          [s]
10
                                                         COMPLAINT FOR PERSONAL
11
       WALMART, INC., a foreign                          INJURY AND DAMAGES
12     corporation, dbaMT. VERNON
       WALMART, Store #2596,
13
                               Defendant.
14

15.
          COMES NOW the plaintiff and for complaint alleges:
16

17

18        Defendant Walmart, Inc., is a foreign corporation doing business in the state of

19    Washington and Skagit County, as a Walmart Store, #2596.

20

21        On or about September 1           '0E7.. plaintiff slipped and fell in the Mt. Vernon
22    Vv almart Store whth he was shopping as a business mvitee As a result of the fall, she
23
      sustained serious and permanent bodily injury.

      COMPLAINT FOR PERSONAL                                                    WEST LAW FIP.N P.S.
      iNJURY AND DAMAGES - i                                                   524 Tacoma Avenue S(ah
                                                                               Tacoma, Washington 98402
                                                                                    (253) :38.3-4704
       Case 2:18-cv-01883-RAJ Document 1-1 Filed 12/28/18 Page 2 of 2



 I                                                    in.

 2             Plaintiff's slip and fall was caused by the negligence of Walmart agents and/or
 3         employees, who failed to properly clean and otherwise maintain the store, having notice
 4
           of an unsafe and/or dangerous condition.
 5
                                                      w.
 6
       I       Asa rtfthIforegoing negligence of thdfeiditigents andloiT
 7
       I employees, plaintiff incuned past and future medical expenses, past and future income
 8
           loss, permanent disability, impaired earning capacity, general damages for pain and
 9
           suffering, loss of enjoyment of life, and other damages, all in amounts to be proven at
10

11 I the time of trial.

12             WHEREFORE, plaintiff prays for judgment against the defendant, for damages as

13         alleged, plus costs.

14             DATED this         4M day of.                ,   2018.

15
                                               WEST LAW FIRM, P.S.
16

17
                                               By: 'A —A~~
18
                                                  A'ney for Plaintiff
19

20

21

22 I

23

           COMPLAINT FOR PERSONAL                                                 WEST LAW FIRM, P.S.
           INJURY AND DAMAGES -2                                                 524 Tacoina Avenuc South
                                                                                 T2com, Washington 98402
                                                                                      (253) 383-4704
